— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, *536J.), rendered April 23, 1986, convicting him of attempted rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Although given the opportunity to do so, the defendant did not provide the court with any valid basis upon which to permit him to withdraw his plea (see, e.g., People v Tinsley, 35 NY2d 926; People v Pearson, 131 AD2d 514, lv denied 70 NY2d 754). The defendant’s conclusory assertions of innocence and his unsubstantiated claim that he was pressured into pleading guilty are contrary to his plea allocution and did not warrant the granting of his motion to withdraw his plea (see, e.g., People v Braun, 133 AD2d 702; People v Frazier, 132 AD2d 617, lv denied 70 NY2d 711; People v Suba, 130 AD2d 526, 527). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.